DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Breslin (US 2016/0314677), Arthur et al. (US 2018/0140989), and Abraham et al. (US 6,535,838).
Regarding claim 1, Breslin (B) discloses a computer (810) that cause a system to: receive, from a pressure sensor (108,DPS), a signal indicating whether a pressure sensor switch of the pressure sensor is open or closed (404,406,410, Figure 4) , the pressure sensor being configured to open the pressure sensor switch in response to detecting that a differential pressure across an air filter is greater than or equal to a threshold differential pressure ([0027], Table 1); determine that the air filter is at least partially obstructed in response to determining, based at least in part on the signal received from the pressure sensor, that the differential pressure across the air filter is greater than or equal to the threshold differential pressure; and output an alarm signal indicating that the air filter is at least partially obstructed (Table 2, [0043], i.e. “replace” indicator on), but not a non-transitory, computer-readable medium having instructions stored thereon that, when executed by one or more processors, or that  the furnace is associated with a burner.
However, Arthur (A) discloses an air filter condition sensing device (Abstract) wherein a non-transitory, computer-readable medium having instructions stored thereon that, when executed by one or more processors controls the functions ([0038]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to use this means to execute the method as an equivalent to a computer.
Moreover, Abraham (Ab) discloses a furnace diagnostic system wherein the furnace system includes a burner (C1, L53-58). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include a burner in a furnace, as common practice and would lend itself to the need of air filter monitoring to ensure proper combustion and safe operation.
Regarding claim 2, Breslin (B), as modified,  discloses the non-transitory, computer-readable medium of claim 1, wherein the instructions, when executed by the one or more processors, further cause the system to: after receiving a start signal (Ab-Figure 2, “Is there a call for heat?), determine whether the pressure sensor switch is open or closed; and in response to determining that the pressure sensor switch is closed, output an alarm signal to indicate that the pressure sensor switch has malfunctioned (Ab-Lookout (sic), Fig. 6, DISPLAY). 

Regarding claim 3, Breslin (B), as modified, discloses the non-transitory, computer-readable medium of claim 2, wherein the instructions, when executed by the one or more processors, further cause the system to: after a predetermined amount of time since receiving the start signal (Ab-Figure 4, Is flame sensed? Indicating that the furnace is in operation, which take a time period), determine whether the pressure sensor switch is open or closed (Ab-Is pressure switch closed?); and in response to determining that the pressure sensor switch is open after the predetermined amount of time, output the alarm signal to indicate that the pressure sensor switch has malfunctioned (Ab-Gas Valve Off- this is the equivalent of a sensor malfunction). 
Regarding claim 4, Breslin (B), as modified discloses the non-transitory, computer-readable medium of claim 1, wherein the instructions, when executed by the one or more processors, further cause the system to: in response to determining that the pressure sensor switch is closed (Ab-Figure 4, Is pressure switch closed?), output a control signal for a fuel valve associated with the burner to at least partially close (Ab-Gas valve off). 
Regarding claim 5, Breslin (B) discloses a computer (810) that, cause a system to: receive, from a pressure sensor (108,DPS), differential pressure data indicative of a differential pressure across an air filter; determine that the air filter is at least partially obstructed in response to determining, based at least in part on the differential pressure data, that the differential pressure across the air filter is greater than or equal to a threshold differential pressure; and output an alarm signal indicating that the air filter is at least partially obstructed (Table 2,[0043], i.e. “replace” indicator on), but not a non-transitory, computer-readable medium having instructions stored thereon that, when executed by one or more processors or that the filter is associated with a burner.
However, Arthur (A) discloses an air filter condition sensing device (Abstract) wherein a non-transitory, computer-readable medium having instructions stored thereon that, when executed by one or more processors controls the functions ([0038]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to use this means to execute the method as an equivalent to a computer.
Moreover, Abraham (Ab) discloses a furnace diagnostic system wherein the furnace system includes a burner (C1, L53-58). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include a burner in a furnace, as common practice and would lend itself to the need of air filter monitoring to ensure proper combustion and safe operation.
Regarding claim 6, Breslin (B), as modified, discloses the non-transitory, computer-readable medium of claim 5, wherein: determining that the air filter is at least partially obstructed further comprises: determining, based at least in part on the differential pressure data, that the differential pressure across the air filter is greater than or equal to the threshold differential pressure for a predetermined amount of time ([0027], Table 1); and the instructions, when executed by the one or more processors, further cause the system to: output an alarm signal indicating that the air filter is at least partially obstructed (Table 2, [0043], i.e. “replace” indicator on). 
Regarding claim 7, Breslin (B), as modified, discloses  the non-transitory, computer-readable medium of claim 6, wherein: determining that the air filter is at least partially obstructed further comprises: determining, based at least in part on the differential pressure data, that the differential pressure across the air filter is greater than or equal to the threshold differential pressure for a second predetermined amount of time; and the instructions, when executed by the one or more processors, further cause the system to: output a control signal for a fuel valve associated with the burner to at least partially close (Ab- Figure 4, Is pressures switch closed?- No- gas valve off).
As a clarification, the second time is when the flame is established meaning that there is normal combustion, but the switch is not responding properly or malfunctioned.
Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Breslin (US 2016/0314677), Arthur et al. (US 2018/0140989), Abraham et al. (US 6,535,838), and Hoglund et al. (US 2012/0323377).
Regarding claim 8, Breslin (B), as modified discloses the non-transitory, computer-readable medium of claim 5, wherein: determining that the air filter is at least partially obstructed, but not that it further comprises: determining, based at least in part on the differential pressure data, the instructions, when executed by the one or more processors, further cause the system to: output a control signal for a fuel valve associated with the burner to at least partially close (Ab- Figure 4,Gas valve off). 
However, Hoglund discloses filter monitoring method compatible with furnaces (Abstract, [0031]) that comprises: determining, based at least in part on the differential pressure data, that the differential pressure across the air filter is greater than or equal to a second threshold differential pressure, the second threshold differential pressure being greater than the threshold differential pressure ([0107]); and the instructions, when executed by the one or more processors, further cause the system to: output a control signal. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a second differential pressure value to compensate for different operational modes of the device. As a clarification, Hoglund sends out a signal based on this data, but does not control the furnace’s valve; this signal could be used in the scheme of Abraham, which controls the valve based on a singular value.
Regarding claim 9, Breslin (B), as modified, discloses the non-transitory, computer-readable medium of claim 8, wherein: determining that the air filter is at least partially obstructed further comprises: determining, based at least in part on the differential pressure data, that the differential pressure across the air filter is greater than or equal to a second threshold differential pressure for a predetermined amount of time ([0107,0118]) ; and the instructions, when executed by the one or more processors, further cause the system to: output a control signal for a fuel valve associated with the burner to at least partially close (Ab- Figure 4,Gas valve off). 
Regarding claim 18, Breslin (B), as modified discloses the furnace system of claim 15, wherein: determining that the air filter is at least partially obstructed, but not that it further comprises: determining, based at least in part on the differential pressure data, the instructions, when executed by the one or more processors, further cause the system to: output a control signal for a fuel valve associated with the burner to at least partially close (Ab- Figure 4,Gas valve off). 
However, Hoglund discloses filter monitoring method compatible with furnaces (Abstract, [0031]) that comprises: determining, based at least in part on the differential pressure data, that the differential pressure across the air filter is greater than or equal to a second threshold differential pressure, the second threshold differential pressure being greater than the threshold differential pressure ([0107]); and the instructions, when executed by the one or more processors, further cause the system to: output a control signal. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a second differential pressure value to compensate for different operational modes of the device. 
Regarding claim 19, Breslin (B), as modified discloses furnace system of claim 15, wherein: determining that the air filter is at least partially obstructed further comprises: determining, based at least in part on the differential pressure data, that the differential pressure across the air filter is greater than or equal to a second threshold differential pressure for a predetermined amount of time ([0107,0118]) ; and the instructions, when executed by the one or more processors, further cause the system to: output a control signal for a fuel valve associated with the burner to at least partially close (Ab- Figure 4,Gas valve off). 
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breslin (US 2016/0314677) and Abraham et al. (US 6,535,838).
Regarding claim 10, Breslin (B) discloses a furnace system capable of detecting an obstructed air filter, the furnace system comprising: an air inlet (102, Figure 1B); an air filter(100) for filtering particles from air passing through the air inlet; an air moving device (130) configured to move the air from the air inlet, through the air filter; a pressure sensor (108, DPS)  configured to detect a differential pressure across the air filter ([0027]); and a controller ([0050], i.e. computer) configured to: receive a signal from the pressure sensor (400-402, Figure 4); determine, based at least in part on the signal received from the pressure sensor, that the differential pressure across the air filter is greater than or equal to a threshold differential pressure (404, [0043]); in response to determining that the differential pressure across the air filter is greater than or equal to the threshold differential pressure, determine that the air filter is at least partially obstructed; and output an alarm signal indicating that the air filter is at least partially obstructed (408, i.e. dirty filter), but does not disclose the air is moved toward a combustion chamber (the air is moved towards a heat exchanger that can be associated with either burner or other heat source, but not directly disclosed); a fuel valve configured to direct fuel into the air being moved toward the combustion chamber; a burner configured to create a flame by burning a mixture of the fuel and the air.
However, Abraham (Ab) discloses a furnace diagnostic system wherein the air is moved toward a combustion chamber; a fuel valve (C5, L27-35) configured to direct fuel into the air being moved toward the combustion chamber; a burner configured to create a flame by burning a mixture of the fuel and the air. As a clarification, the heat exchanger is located in a region being heated, in this case proximate the burner. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to use a fuel fired burner as a heat source receiving filtered air.
Regarding claim 11, Breslin (B), as modified, discloses the furnace system of claim 10, wherein the signal received from the pressure sensor comprises an indication that the pressure sensor has opened a pressure sensor switch, the pressure sensor being configured to open the pressure sensor switch when the pressure sensor detects a differential pressure across the air filter greater than or equal to the threshold differential pressure (B- [0027], Table-1). 
Regarding claim 12, Breslin (B), as modified, discloses the furnace system of claim 11, wherein the controller is further configured to: after receiving a start signal (Ab-Figure 4, Is flame sensed? Indicating that the furnace is in operation, which take a time period), determine if the pressure sensor switch is open or closed (Ab-Is pressure switch closed?); and in response to determining that the pressure sensor switch is closed, output an alarm signal to indicate that the pressure sensor switch has malfunctioned (Ab-Gas Valve Off- this is the equivalent of a sensor malfunction). 
Regarding claim 13, Breslin (B), as modified discloses the furnace system of claim 12, wherein the controller is further configured to: after a predetermined amount of time since receiving the start signal (Ab-Figure 2, “Is there a call for heat?), determine if the pressure sensor switch is open or closed; and in response to determining that the pressure sensor switch is open after the predetermined amount of time, output the alarm signal to indicate that the pressure sensor switch has malfunctioned (Ab-Lookout (sic), Fig. 6, DISPLAY).
Regarding claim 14, Breslin (B), as modified discloses the furnace system of claim 13, wherein the controller is further configured to: in response to determining that the pressure sensor switch is open after the predetermined amount of time, output a control signal for the fuel valve to at least partially close (Ab- Figure 4, Is pressures switch closed? -  No- gas valve off).
Regarding claim 15, Breslin (B), as modified, discloses the furnace system of claim 10, wherein the signal received from the pressure sensor comprises differential pressure data indicative of a differential pressure across the air filter (B-Table 2). 
Regarding claim 16, Breslin (B), as modified, discloses the furnace system of claim 15, wherein the controller is further configured to: determine that the air filter is at least partially obstructed in response to determining, based at least in part on the differential pressure data (B-[0027], Table 1), that the differential pressure across the air filter is greater than or equal to the threshold differential pressure; and output an alarm signal indicating that the air filter is at least partially obstructed (B-Table 2, [0043], i.e. “replace” indicator on).
Regarding claim 17, Breslin (B), as modified discloses the furnace system of claim 16, wherein the controller is further configured to output a control signal for the fuel valve to at least partially close (Ab- Figure 4, Gas valve off). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Breslin (US 2016/0314677), Arthur et al. (US 2018/0140989), Abraham et al. (US 6,535,838), Hoglund et al. (US 2012/0323377), and Mullin et al. (US 20,823,407).
Regarding claim 20, Breslin (B), as modified discloses the furnace system of claim 19, wherein the controller is further configured to: determine that the air filter is at least partially obstructed in response to determining, based at least in part on the differential pressure data, that the differential pressure across the air filter is greater than or equal to the threshold differential pressure for a third predetermined amount of time (B-Figure 4, 402; the pressure is cyclically being checked); output the alarm signal indicative of an obstructed air filter; and output a control signal for the fuel valve to at least partially close (Ab- Figure 4,Gas valve off), but not  that the third predetermined amount of time being greater than the second predetermined amount of time.

However, Mullin disclose a motor controller for a gas burner (Abstract) wherein pressure differential reading vary over time (C4, L57-C5, L5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the time between sampling the pressure differential to compensate for the different operational stages of the furnace, warm-up, stable operation, and cool-down in order to receive accurate readings indicative of the filter’s health.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762